DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 requires the limitations of “an auxiliary reinforcing sheet of an auxiliary material affixed directly, via the first adhesive layer, to a portion of the first side surface of the core 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 5-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US 2006/0123725) in view of Kunal et al. (US 2013/0101822). 
Regarding claim 1, Godwin teaches a composite panel comprising a core, two face sheets secured to the core (Pg. 1, Paragraph [0017]; Fig. 1). The core is formed from fiber insertions #108 which are then drawn over by a resin (“a core member having a perimeter separating opposing first and second side surfaces, the core member formed from a core material including a fiber and a binder”) (Pg. 2, Paragraph [0024]). At least one cavity or utility space may be formed in the composite between the fibers (“a cavity defined in the core member, the cavity configured to receive an embedded component of the structural laminate panel”) (Pg. 2, Paragraph [0026]). The cavity is of a width that is smaller than the thickness of the core layer (“the cavity extending to a closed side between the first and second side surfaces”) (Pg. 2, Paragraph [0028]). Additionally, the cavity may be formed such that it may be formed as a utility box which may have a jigsaw cut into the wall if access to the utility box is necessary (“the cavity extending from an open side at the first side surface”) (Pg. 2, Paragraph [0029]). As discussed above, the core further comprises two face sheets (#104, #106) on opposing sides (“an auxiliary reinforcing sheet of an auxiliary material affixed to a first side surface of the core member”) (Pg. 2, Paragraph [0024]). The composite panel may further have covers being applied to the face sheets (“a first reinforcing skin member and a second reinforcing skin member”) (Pg. 2, Paragraph [0025]). 
Godwin is silent with respect to the face sheets being affixed to the core members by means of a first and second adhesive layer. Godwin is additionally silent with respect to the face 
Kunal teaches composites which comprise one or more fabrics and may be used for automotive and construction applications (Pg. 1, Paragraphs [0002]-[0003]). The composites include a core and a skin materials disposed on the core (Pg. 1, Paragraph [0004]). The skin materials may be applied by means of an adhesive (Pg. 3, Paragraph [0014]). The material may also be disposed only on a portion of the core as illustrated in figures 3 and 4 (Pg. 4, Paragraph [0036]); Pg. 7, Paragraph [0055]). Additionally, the skin material may be comprised of a polymer and fibers, such as in the form of a woven or non-woven mat (Pg. 3, Paragraph [0014]). Additionally, a decorative layer may be applied to the skin materials and may be formed from a thermoplastic (Pg. 8, Paragraph [0060]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Godwin such that the face sheets are formed to only cover a portion of the core and are formed as woven or non-woven materials and the cover layers are formed as decorative layers covering the face sheets formed from thermoplastics such that the layers are affixed to the core by means of an adhesive as taught by Kunal such that both Godwin and Kunal are directed towards structural composites with a core and skin/face sheets. Additionally, one of ordinary skill in the art would appreciate that the use of a fiber sheet for the face sheet and a thermoplastic material for the cover layer would result in the two layers being formed from distinct materials. 
Regarding claim 2, Godwin teaches the composite panel as discussed above with respect to claim 1. Furthermore, the panel may be configured to include more than one cavity (Pg. 2, Paragraph [0026]). 
claims 5 and 6, Godwin teaches the composite panel as discussed above with respect to claim 1. The cavity may also be configured to accommodate utility lines as illustrated in Fig. 3a and 3b (“wherein the cavity defines a channel”) (Pg. 2, Paragraph [0033]). Furthermore, the cavities may be configured to hold water lines, gas lines, and power lines (“wherein the embedded component is a conduit for mounting within the channel” & “wherein the conduit is a pneumatic hose, an electrical wire, and a hydraulic line”) (Pg. 2, Paragraph [0033]). 
Furthermore, it is noted that the invention is directed to a cavity that is configured to receive an embedded component, as recited in claim 1. The claim is directed to a laminate panel having a core member, two skin layers, and a cavity which is shaped to receive a conduit rather than the conduit held within the cavity. As such, the limitation is given weight to the extent that the shape of the cavity is structurally able to hold the conduit of claims 5 and 6.
Regarding claim 7, Godwin teaches the composite panel as discussed above with respect to claim 1. The cavity may be formed as a box formed with a jigsaw cut as illustrated in Fig. 3b (“wherein the cavity defines a chamber”) (Pg. 2, Paragraph [0029]). 
Regarding the limitations of “wherein the embedded component includes at least one of a lock assembly, a hinge, a battery, and a circuit board,” it is noted that the invention is directed to a cavity that is configured to receive an embedded component, as recited in claim 1. The claim is directed to a laminate panel having a core member, two skin layers, and a cavity which is shaped to receive at least a lock assembly, a hinge, a battery, or a circuit board rather than these embedded components held within the cavity. As such, the limitation is given weight to the extent that the shape of the cavity is structurally able to hold the embedded components of claim 7. As such, one of ordinary skill in the art would appreciate that the cavity #130 illustrated in Fig. 3b would be able to fit one of a lock assembly, a hinge, a battery, and a circuit board.
claim 8, Godwin teaches the composite panel as discussed above with respect to claims 1 and 7. As noted above with respect to claim 7, the invention is directed to a cavity that is configured to receive an embedded component and not necessarily the embedded component within the cavity. Therefore, the limitations of the claim are given weight to the extent they further limit the structure of the claimed invention, which appears to be the limitation of “wherein the chamber extends to the perimeter for permitting extension and retraction of a locking bolt of the lock assembly from the structural laminate.” As discussed above, the cavity may be formed as a jigsaw cut which is illustrated as extending to the perimeter of the panel in Fig. 3b. 
Regarding claim 10, Godwin teaches the composite panel as discussed above with respect to claim 1. The cavity may be formed from a jig saw cut which may or may not be covered as illustrated by #130 in Fig. 3b (“comprising an aperture defined through at least one of the first and second skin members and the auxiliary reinforcing member for communicating with the cavity”) (PG. 2, Paragraph [0029]). 
Regarding claim 11, Godwin teaches the composite panel as discussed above with respect to claim 1. Furthermore, the core of the insertion density of the fibers may be non-uniform (“wherein the core member comprises a first portion formed from the core material, and a second portion formed from a secondary core material having a lower density than the core material”) (Pg. 3, Paragraph [0038]). 
Regarding claims 12 and 13, Godwin teaches the composite panel as discussed above with respect to claims 1 and 11. As discussed above, there may be one or more cavities present (Pg. 2, Paragraph [0026]; Fig. 3b). Furthermore, the density of the fibers may be greater near the cavities than away from the cavity (Pg. 3, Paragraph [0038]). As such, one of ordinary skill in the art would appreciate that the multiple cavities as illustrated in Fig. 3b, would be located in an 
Regarding claim 14, Godwin teaches the composite panel as discussed above with respect to claim 1. Godwin teaches the composite panel being used in construction, vehicles, and any number of other facilities and structures (Pg. 1, Paragraph [0003]). 
Regarding claim 15, Godwin teaches the composite panels as discussed above with respect to claim 14. As discussed above, Godwin teaches the composites as being used in vehicles. Kunal further teaches the composites as being used in a motorhome sidewall panel (“trailer door”) (Pg. 2, Paragraph [0013]).

Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.
  On page 5, applicant argues that the amendment to claim 1 regarding the first reinforcing skin member extending across the entirety of the first side surface overcomes the 35 U.S.C. 112(b) rejection of claim 1 such that the reinforcing skin is applied to the surfaces where the auxiliary layer is not present.
As noted in the Advisory Action dated 2/18/2021 on page 2, this amendment does not necessarily overcome the 35 U.S.C. 112 rejection of claim 1 and is restated below. The claim requires the auxiliary reinforcing sheet to be affixed directly, via the adhesive layer to a portion of the first side surface adjacent to the cavity and the first reinforcing skin member extends over the entirety of the first side surface by being affixed directly, via the adhesive layer, to a remainder of the first side surface. The examiner notes that the portion of the first side surface to which the first auxiliary reinforcing sheet could be affixed to is all of the first side surface 

Applicant’s arguments, see pages 5-6, filed1/12/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  
In particular, applicant argues that neither Godwin nor Slywchuk teaches the amendment to claim 1 in which the first auxiliary reinforcing sheet, formed of an auxiliary material, which only covers a portion of the first side surface and the first reinforcing skin member, formed from a skin material distinct from the auxiliary material, extending over the entirety of the first side surface. 
As noted in the advisory action dated 2/18/2021 on page 3, this amendment does overcome the previous rejection in view of Godwin and Slywchuk such that neither reference teaches an auxiliary sheet covering a portion of a first side surface and a reinforcing skin sheet extending over the entirety of the first side surface and the sheet and the skin are formed from distinct materials. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Godwin in further view of Kunal as discussed above with respect to the 35 U.S.C 103 rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783